DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 18-31 (Group I) in the reply filed on 04/01/2021 is acknowledged. Applicant's election with traverse of Group I, claims 18-31, in the reply filed on 4/1/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious examination or search burden because the method claims include all of the limitations of the apparatus claim. This is not found persuasive because restriction between a product and process of use requires only that either the product can be used in a materially different process, or the process can be practiced with a materially different product, in order to show that the groups are distinct. In the instant case, the product can be used in a materially different process, such as connecting two pieces of soft tissue by driving the anchor into soft tissue as opposed to bone. As noted in the restriction requirement mailed 1/1/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each group including different classification searches (group I – A61B 17/0401; group II – A61B 2017/0409). Additionally, the two groups require the use of different search terms (“method”, “driving”, “applying”, “inserting”, “pulling”, “releasing”, “adjusting” not required for the product claims), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The examination and searches of the method and the apparatus are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “a compression member defining a longitudinal axis” in line 7. However, said compression member was already introduced in line 4 of claim 15. Therefore, the limitation should read “the compression member defining a longitudinal axis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinek (US 6840953).
Regarding claim 18, Martinek discloses a two part suture screw for anchoring tissue and bone (abstract) comprising:
an anchor defining a longitudinal axis (shown in Figs. 1 and 2) and further comprising an anchor body (pin component (12)) having a first end (see Modified Figs. 2[a] below) comprising a bone-engaging feature (distal tip (16)) (col. 3 lines 27-32), a second end (see Modified Figs. 2[a] below) comprising an elongated post (elongated shaft (32)) (shown in Fig. 2) configured to couple with a compression member (sleeve component (14)) (shown in Fig. 1) (col. 3 lines 66-
[a] the compression member (sleeve component (14)) defining a longitudinal axis (shown in Fig. 3) and further comprising a leading end (see Modified Figs. 2[b] below), a trailing end (see Modified Figs. 2[b] below), an external surface configured to interface with bone (shown in Fig. 10), and a central corridor (longitudinal throughbore (46)) (shown in Fig. 3) configured to receive the elongated post therein (col. 3 lines 66-67 and col. 4 lines 1-5);
wherein the compression member (sleeve component (14)) is configured to translate along the elongated post (elongated shaft (32)) to secure a tension member (sutures (100, 120)) associated with the anchor by pinching the tension member (sutures (100, 120)) between the compression member (sleeve component (14)) and at least one of the anchor body and bone (see Figs. 7-9) (col. 4 lines 27-40 and 45-50).

    PNG
    media_image1.png
    396
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    396
    473
    media_image2.png
    Greyscale

Modified Figs. 2[a] of Martinek

    PNG
    media_image3.png
    504
    563
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    546
    563
    media_image4.png
    Greyscale

Modified Figs. 2[b] of Martinek
Regarding claim 19, Martinek discloses wherein at least part of the compression member (14) overlaps with the anchor body recess (36a, 36b) when the compression member (14) is coupled with the anchor (see Figs. 7-9).
Regarding claim 20, Martinek discloses wherein the bone-engaging feature (16) comprises external threads (interrupted threads (18)) (Fig. 1) (col. 3 lines 26-30).
Regarding claim 25, Martinek discloses wherein the anchor body recess (36a, 36b) comprises an eyelet (transverse bore (38)) extending transversely through the anchor body (shown in Fig. 2).
Regarding claim 26, Martinek discloses wherein the anchor body recess (36a, 36b) comprises a side opening (transverse bore (40)) (Fig. 2).
Claims 18 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal (US 20160022341).
Regarding claim 18, Agarwal discloses a multi-part pedicle screw assembly (100) for anchoring bone (abstract) comprising:
an anchor (pedicle screw (110)) defining a longitudinal axis (and further comprising an anchor body (pedicle screw (110))  having a first end (distal most end of pedicle screw (110)) 
[a] the compression member (comprising clamping cap (128) and retaining bolt (136)) defining a longitudinal axis (shown in Fig. 3C) and further comprising a leading end (proximal end of retaining bolt (136)), a trailing end (distal end of clamping cap (128)), an external surface configured to interface with bone (shown in Fig. 1A-B), and a central corridor (longitudinal throughbore in clamping cap (128)) (Fig. 3C) configured to receive the elongated post (118a, 118b) therein (para. 0047);
wherein the compression member (comprising clamping cap (128) and retaining bolt (136)) is configured to translate along the elongated post (118a-b) to secure a tension member (reaction bar (16)) associated with the anchor (110) by pinching the tension member (reaction bar (16)) between the compression member (comprising clamping cap (128) and retaining bolt (136)) and at least one of the anchor body and bone (see Figs. 1A-B) (para. 0047) (Figs. 3A and 3C).

    PNG
    media_image5.png
    561
    289
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    561
    373
    media_image6.png
    Greyscale

Modified Figures 3A and 3C of Agarwal
Regarding claim 27, Agarwal discloses wherein the compression member comprises a first portion (clamping cap (128)) rotatably associated with a second portion (retaining bolt (136)) (para. 0047).
Regarding claim 28, Agarwal discloses wherein the first portion (clamping cap (128)) comprises the leading end (Figs. 3A and 3B) and the second portion (retaining bolt (136)) comprised the trailing end (Figs. 3A and 3B).
Regarding claim 29, Agarwal discloses wherein the first portion (clamping cap (128)) is prevented from rotating while the compression member is translating along the elongated post because the alignment tabs (132) of clamping cap (128) slides into the slots (126) of base (120) of the anchor body (pedicle screw (110))  (para. 0047).
Regarding claim 30, Agarwal discloses wherein the first portion (clamping cap (128)) has a smooth outer surface (see Figs. 3A and 3B).
Regarding claim 31, Agarwal discloses wherein the second portion (retaining bolt (136)) has a threaded outer surface on the distal end of the second portion (retaining bolt (136)) (see Figs. 3B and 3C).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Martinek (US 6840953) as applied to claim 18 above, and further in view of Cavallazzi et al. (US 20160310127) [hereinafter Cavallazzi].
Regarding claim 21-24, Martinek discloses all of the limitations set forth above in claim 18, including a two-part suture anchor having a compression member (sleeve component) and a 
Cavallazzi teaches an implantable anchor (14) the same field of endeavor comprising:  
an outer body (28) (Fig. 1) [interpreted as the compression member] having an inner passage (54) (Fig. 3) [interpreted as the central corridor] with internal threads (61)(Fig. 3) which mate with the external threads (60) (Fig. 3) of an inner member (26) (Figs. 2 and 3) [interpreted as the elongated post] (para. 0051); wherein the inner member (26) includes the threaded portion (60) and an unthreaded portion (grooves (41 and 41A)) (see Figs. 5 and 5A) and wherein the unthreaded portion (41, 41A) extends longitudinally through the threaded portion (60) (Figs. 2-3) in order to receive and retain the suture therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Martinek to change the shape of the longitudinal bore of the sleeve component and the mating cross-section of the elongated shaft from a hexagonal shape to a circular shape and to include threaded and unthreaded portions on the external side of the elongated shaft and internal threads in the central channel of the sleeve component in order to receive and retain the suture while the elongate shaft rotates to interlock with the compression member (para. 0051 and 0074). Such threading further prevents accidental separation of the compression member and pin component by increasing the amount of contact between the mating surfaces. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771